UNITED STATED SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-33472 TechTarget, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 04-3483216 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 117 Kendrick Street, Suite 800 02494 Needham, Massachusetts (Zip Code) (Address of Principal Executive Offices) Registrant's telephone number, including area code:(781) 657-1000 Securities registered pursuant to Section 12(b) of the Exchange Act: None. Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes£NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes£NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes£NoT Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer£ Accelerated FilerT Non-Accelerated Filer£ (Do not check if a smaller reporting company) Smaller Reporting Company£ - 1 - Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The aggregate market value of the registrant's common stock held by non-affiliates of the registrant was approximately $131.2 million as of June 30, 2008 (based on a closing price of $10.56 per share as quoted by the Nasdaq Global Market as of such date). In determining the market value of non-affiliate common stock, shares of the registrant's common stock beneficially owned by officers, directors and affiliates have been excluded.The determination of affiliate status is not necessarily a conclusive determination for other purposes. The registrant had 41,745,193shares of Common Stock, $0.001 par value per share, outstanding as of June 30, 2009. DOCUMENTS
